IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,721-01


EX PARTE ALEXANDER HEBRARD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1293350-A IN THE 177TH  DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of felon in possession of a firearm and sentenced to four years' imprisonment.  He did not appeal his
conviction.
	Applicant raises actual innocence, due process violation, and ineffective assistance of
counsel.  We will grant relief due to ineffective assistance of counsel.  At the time of this offense,
the conviction alleged in the indictment as the underlying felony was still on appeal in Oregon.  Had
counsel adequately researched the underlying felony to determine that it was not final, this offense
could have been dismissed prior to a plea being entered.  Applicant was therefore prejudiced by
counsel's failure to research the prior offense.  The State and trial court agree that Applicant is
entitled to relief.
	Relief is granted.  The judgment in Cause No. 1293350 in the 177th Judicial District Court
of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to answer the
charge against him.  The trial court shall issue any necessary bench warrant within 10 days after the
mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: July 24, 2013
Do Not Publish